HEAD, J.
The defendant was indicted and tried for the offense of seduction under the statute, (Code, § 4015), which provides that “Any man, who, by means, of temptation, deception, arts, flattery, or a promise of marriage, seduces any unmarried woman in this State, must, on conviction, be imprisoned in the penitentiary,” &c., “ but no indictment or conviction shall be had, under this section, on the uncorroborated testimony of the woman upon whom the seduction is charged ; and no conviction shall be had if, on the trial, it is proved that such woman was, at the time of the alleged offense, unchaste.”
Against the objection and exception of the defendant, the prosecutrix was allowed to testify,, upon interrogation by the solicitor, that she was caused to have improper intercourse with the defendant by his declaration that he loved her, and his promise to marry her. This testimony was illegal upon well recognized principles, and was expressly so ruled by this court, in Wilson v. State, 73 Ala. 527. The facts should have been stated, and the jury left to infer from them whether the woman was induced to submit herself to improper intercourse by the alleged acts or conduct of the defendant.
The same witness, whose testimony, in some respects, appeared to be inconsistent with what she testified, on the same subjects, on a former bastardy trial, was asked by the solicitor, against the defendant’s objection and exception, “Were you not so scared and embarrassed before the justice of the peace that you did not remember what you were testifying to? ” She answered that she was. This question is a most flagrant violation of the rule-against leading questions, but the allowance of such is confided to the discretion of the trial court, and notrevisable here. We construe the latter part of the question to mean that the witness did not remember the facts of the case, and not, as literally stated, that she did not *87then remember what she was testifying to. It was competent for her to testify that she was so scared and embarrassed before the justice that she did not remember the facts, for the purpose of explaining, as far as the same is valuable as an explanation, the discrepancies between her testimony then given and that given on this trial. — Johnson v. State, 102 Ala. 1.
The confessions of the defendant deposed to by the witnesses, Thomas Bright and LeeMayfield, respectively, instead of being shown by the State to have been voluntary, were expressly and unmistakably shown to have been involuntary. The court clearly erred in adinittiug them.
• There is nothing improper in a suggestion by the presiding judge to the solicitor, upon the close of the State’s evidence, to the effect that he had ommitted to prove the •venue.
That portion of the solicitor’s speech which was objected to, most clearly went beyond the domain of legitimate argument. Counsel should abstain from such palpable abuses of the privilege of argument; and the court should suppress them whenever attempted.
If the charge- requested by the defendant, as it is framed, be not calculated to mislead in other respects, it is faulty in confining the inducement to a promise of marriage. If a seduction was induced by means of temptations, arts, or flattery, the offense was as complete as if by a promise of marriage.
In reference to the admission of evidence of extra judicial confessions of the prisoner, [which comprehends any statement made by him out of court which tends to involve him in guilt of the crime with which he is charged) we desire to call attention to the case of Bradford v. State, at the present term, ante, p. 68. There is no necessity, if the trial courts will observe proper care, for doubtful questions being brought before us, touching confessions in those cases where mere formal proof of the voluntary character of the confessions would obviate all question. Nothing in this or that case is intended to impair the rule that involuntary confessions may be admitted when they point to the discovery of physical facts which are discovered and proven in conneption with the confession.
There is nothing in any of the other exceptions reserved by the defendant.
*88Reversed and remanded. Let the prisoner remain in custody until discharged by due course of law.